       Case 1:19-cr-00125-BLW Document 36 Filed 01/30/20 Page 1 of 2



CRIMINAL PROCEEDINGS - Sentencing

      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge B. Lynn Winmill                 Date: January 30, 2020
Case No. 1:19-cr-125                  Deputy Clerk: Jamie Bracke
Place: Boise                          Reporter: Tammy Hohenleitner
                                      Time: 3:45 – 4:30 pm


UNITED STATES OF AMERICA vs DILLON LAWRENCE BOYD

Counsel for United States – Christopher Atwood
Counsel for Defendant – Jeffrey Brownson
Probation – Michael Lee

(X)   The Court reviewed the case history.
(X)   The Court adopted the Presentence Report.
(X)   Counsel made sentencing recommendations to the Court.
(X)   Defendant made remarks on his own behalf.
(X)   The Court granted the Government’s motion for 3rd point
      reduction for acceptance of responsibility.
(X)   Court addressed 3553(a) factors.

SENTENCE: Defendant is hereby committed to the custody of the
Bureau of Prisons to be imprisoned for a term of 27 months.

The defendant shall pay to the United States a special assessment
of $100, which shall be due immediately.

The Court finds the defendant does not have the ability to pay a
fine, therefore the fine is waived.

While in custody, the defendant shall submit nominal payments of
not less than $25 per quarter pursuant to the Bureau of Prisons'
Inmate Financial Responsibility Program.

During the term of supervised release, the defendant shall submit
nominal monthly payments of 10% of gross income, but not less than
$25 per month, unless further modified by the Court.

Upon release from imprisonment, the defendant shall be placed on
supervised release for a term of 3 years. Within 72 hours of
release from the custody of the Bureau of Prisons, the defendant
shall report in person to the probation office in the district to
which the defendant is released.
       Case 1:19-cr-00125-BLW Document 36 Filed 01/30/20 Page 2 of 2



The defendant shall comply with all mandatory, standard, and
special conditions of supervised release as outlined in the
Sentencing Recommendation (Dkt.26).

The Court recommends that the defendant be credited with all time
served in federal custody, that the defendant participate in the
RDAP program, and that the defendant be placed in the facility at
Englewood, CO.

(X)   Defendant advised of penalties for violation of terms and
      conditions of supervised release.

(X)   Right to appeal explained.

(X)   Defendant remanded to the custody of the United States
      Marshals Service.
